CARL R. GAERTNER, Judge,
dissenting.
I respectfully dissent.
In Walker v. Johnston, 312 U.S. 275, 284, 61 S.Ct. 574, 578, 85 L.Ed. 830, 835 (1941) the Supreme Court of the United States enunciated the mandatory rule that a habeas corpus petitioner, seeking to vacate and set aside his conviction after a guilty plea, may be denied an evidentiary hearing only where the allegations of his petition, even though they be improbable and unbelievable, are refuted by the court record or they show no cause for granting relief. Within four years Walker was referred to as a cause of the deluge of habe-as corpus petitions filed in federal courts “not only as they should be to protect unfortunate persons against miscarriages of justice, but also as a device for harassing court, custodial and enforcement officers with a multiplicity of repetitious, mer-itless claims for relief.” Dorsey v. Gill, 148 F.2d 857, 862 (D.C.Cir.1945) cert. den. 325 U.S. 890, 65 S.Ct. 1580, 89 L.Ed. 2003 (1945). An additional potential for abuse of the process was said to be “the prospect of substantial travel away from routine prison existence to attend a hearing at the place of conviction.” Note, “The Freedom Writ—Expanded Use of Federal Habeas Corpus,” 61 Harvard L.Rev. 657, 674 (1948).
In the four decades which have passed since these pronouncements abuses of post-conviction relief processes have not abated nor has the criticism and aversion directed toward post-conviction proceedings lessened. Nevertheless the rule enunciated in Walker continues in full force. It is recognized and incorporated in the Missouri Rules of Criminal Procedure relating to motions to vacate, set aside, or correct a sentence and judgment. Rules 24.035 and *72729.15; Fields v. State, 572 S.W.2d 477, 481 (Mo. banc 1978).
Moreover, we have traditionally accepted the principle that the guilt or innocence of the prisoner seeking post-conviction relief is irrelevant. Fields, at 480; Webb v. State, 718 S.W.2d 619, 620 (Mo.App.1986). As stated by Chief Justice Chase in 1866, “The laws which protect the liberties of the whole people must not be violated or set aside in order to inflict, even upon the guilty, unauthorized though merited justice.” Ex parte Milligan, 71 U.S. (4 Wall.) 2, 132, 18 L.Ed. 281, 299 (1866). Thus, unlike the purpose underlying pre-conviction criminal procedure rules, to protect the innocent and to convict the guilty, the ultimate goal of post-conviction relief procedures is to insure the pristine integrity of the administration of justice in criminal proceedings. “The public conscience must be satisfied that fairness dominates the administration of justice.” Adams v. U.S., 317 U.S. 269, 279, 63 S.Ct. 236, 241, 87 L.Ed. 268, 274-75 (1942). In order to maintain this principle federal and state courts have tolerated substantial inflation of their dockets by post-conviction relief writs and motions, all but a minuscule few of which are found to be meritless and, indeed, the large majority of which are frivolous. That the process of post-conviction relief is susceptible to abuse cannot be denied. Nor can it be said that the delay in attaining finality of criminal convictions does not serve as an irritant to those within the criminal justice community and to the general public as well. These are the costs of assuring that the criminal justice system functions, in reality and in appearance, within an aura of fundamental fairness.
No wonder, then, that post-conviction relief proceedings are looked upon by many with disfavor and disdain. Nevertheless the importance of the principle underlying the need for such proceedings requires that judges resist the temptation to consider motions seeking post-conviction relief in a superficial, perfunctory manner, and, without close scrutiny of the record to insure refutation of any claim of denial of fundamental fairness, to summarily dismiss such motions without an evidentiary hearing.
Since 1927 the Supreme Court of the United States has recognized that a guilty plea induced by an attorney’s misstatement about what sentence the court would impose was unfairly obtained and should be set aside. Kercheval v. U.S., 274 U.S. 220, 47 S.Ct. 582, 71 L.Ed. 1009 (1927). In Santobello v. New York, 404 U.S. 257, 266, 92 S.Ct. 495, 501, 30 L.Ed.2d 427, 435 (1971) the court held that the prosecutor’s failure to keep a promise made to induce a guilty plea mandated the vacation of the judgment entered upon such plea. Of particular note are the observations of Justice Douglas that a promise made to induce a guilty plea may deprive such a plea of the “character of a voluntary act”, quoting from Machibroda v. U.S., 368 U.S. 487, 493, 82 S.Ct. 510, 513, 7 L.Ed.2d 473, 478 (1962), and that the vacation of a sentence imposed after reneging on a plea bargain promise is mandated not only because of “involuntariness” but also out of “an outraged sense of fairness.” Santobello, 404 U.S. at 266, 92 S.Ct. at 501, 30 L.Ed.2d at 436. That the promises made in Kercheval and Santobello were made by a prosecutor rather than the defendant’s attorney, as alleged in the instant case, is irrelevant. Both are officers of the court responsible for maintaining the integrity of the criminal justice system. In either case the vol-untariness of a guilty plea induced by a false promise is called into question and fundamental fairness is offended. Therefore, movant’s allegation that his plea was induced by assurances that he would be sentenced to concurrent five-year sentences, unless refuted by the record, warrants an evidentiary hearing to determine the truth or falsity of the allegation.
In upholding the motion court’s finding that movant’s allegations are refuted by the record the majority opinion has concluded that movant’s acknowledgment his attorney told him that the prosecutor’s recommendation of two consecutive five-year sentences constitutes refutation of his allegation his attorney assured him the judge would sentence him to two concurrent five year sentences. With all due respect to my *728colleagues, I cannot agree with this conclusion.
Nor do I agree that movant first attempted to raise a new issue, failure to comply with Rule 24.02(d)(3), on oral argument in this court. The point relied on in movant’s brief specifically charges that “the guilty plea transcript would not reliably reflect whether [his attorney] had made false assurances to induce appellant’s guilty plea, or whether she told him to lie when answering the trial court.” These are the very matters to which the requirements of Rule 24.02 are directed. Implicit in movant’s point relied on is the contention that the trial court’s non-compliance with Rule 24.02 requires an evidentiary hearing albeit the rule is not referred to by number. Moreover, because procedural rules are the means to achieve ends, not ends in themselves, Heintz v. Woodson, 758 S.W.2d 452, 454 (Mo. banc 1988), it is the failure of the guilty plea transcript to fulfill the purpose underlying the rule which gives import to movant’s contention, not merely the violation of the rule itself. Movant’s point relied on and the allegations of his motion aim directly at this failure.
In Rule 24.02 of the Rules of Criminal Procedure the Missouri Supreme Court has imposed detailed requirements upon trial judges before the court may accept a guilty plea. The obvious intent of this rule is to insure not only the protection of a defendant’s constitutional rights but also to establish a record refuting subsequent claims of involuntariness, misrepresentation, or misunderstanding. To these ends Rule 24.-02(b) requires the court to personally address the defendant and advise of him of the maximum penalty and the possible minimum penalty provided by law for the offense to which he is pleading, of the various rights he has at trial and that by pleading guilty he is giving up these rights. Rule 24.02 recognizes the reality that most guilty pleas are induced by plea bargaining and in subsection 24.02(c) distinguishes between pleas induced by promises apart from promises incorporated in plea agreements. Subsection 24.02(d)(2) requires that any plea agreement reached between the attorneys be disclosed on the record and that the court is free to accept or reject the agreement. Customarily in guilty plea proceedings trial judges advise the defendant of the court’s freedom to accept or reject the agreement and that any promises or assurances made by others are not binding upon the court. A record containing such advice serves to dispel the misconception, common among defendants, that trial judges are active participants in plea negotiations. “It ‘is not unusual for an accused to be lulled into believing that the court proceedings are a mere formality, and that everyone involved is a party to the promised bargain, upon which the plea is founded.’ ” Schellert v. State, 569 S.W.2d 735, 738 (Mo. banc 1978), quoting from Commonwealth v. Barrett, 223 Pa.Super. 163, 166, 299 A.2d 30, 31 (1972). Subsection 24.02(d)(3) directs the guilty plea judge to inform the defendant that if the plea agreement is accepted, the court “will embody in the judgment and sentence the disposition provided for in the plea agreement.” A guilty plea record showing compliance with these procedures has consistently been held sufficient to refute any subsequent assertion that promises were not kept or that an attorney had told a defendant to lie about a promised disposition. See LaRose v. State, 724 S.W.2d 339, 340 (Mo.App.1987); James v. State, 571 S.W.2d 127, 128 (Mo.App.1978); Mainord v. State, 541 S.W.2d 779, 781 (Mo.App.1976).
The guilty plea record in the instant case reflects a failure by the trial judge to follow these procedures. The court did not advise the defendant that promises made by others were not binding upon the court. Although the record contains the recommendation of the prosecutor, the court did not inquire of the defendant as to whether his willingness to plead guilty was a result of an agreement for such a recommendation, an express requirement of Rule 24.-02(c). The court did not inform the defendant that this recommendation would be embodied in the judgment and sentence as required by Rule 24.02(d)(3). If the trial judge had complied with these rules I could agree with the conclusion that the record refutes movant’s allegations. The very *729purpose of these rules, however, is to insure that the record of a guilty plea will be impervious to the type of belated attack here being made. The failure of the guilty plea judge to comply with the required procedures, in my opinion, necessitates the making of another record which will demonstrate whether movant was treated with fundamental fairness or whether he was misled by false assurances. In order to maintain the integrity of the system of criminal justice, finality must be deferred until the public record reflects the answer to this question.
Fundamental fairness raises an additional issue which, although not asserted by movant on appeal, I feel deserves comment. The effect of movant’s allegation that his lawyer assured him that the judge would impose concurrent sentences despite his knowledge the State would recommend consecutive sentences, by implication, charges the judge with a violation of the Supreme Court’s proscription against judicial participation in plea negotiations. Rule 24.02(d). For movant to sustain his burden of proving his claim, or for the State to rebut the contention, it is not at all unlikely the judge would be called upon to testify. The summary dismissal of movant’s motion without an evidentiary hearing could possibly be construed as an attempt to escape such an eventuality. To avoid even an erroneous appearance of impropriety, it would have been prudent for the guilty plea judge to have exercised his prerogative to disqualify himself from ruling on the motion pursuant to Rule 32.10.
For the reasons stated above, I respectfully dissent.